Citation Nr: 0208141	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-03 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1968 to June 1973 
and from March 1975 to March 1979, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), denying service connection for PTSD.

Historically, in December 1983 the RO denied service 
connection for a nervous disorder, PTSD.  Notice was mailed 
in February 1984.  The RO received notice of disagreement 
with that determination in March 1984, and a statement of the 
case was issued in April 1984.  A timely substantive appeal 
was not filed.  Thus, the claim became final.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302 (2001).  In 
February 1997, the veteran sought to reopen the claim.  As 
previously noted, in July 1997 the matter was denied and the 
veteran appealed therefrom.  Unfortunately, the July 1997 
rating decision is not a model of clarity, as it appears as 
though the claim was adjudicated on a finality basis under 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the law in 
effect at that time), as well as a de novo basis.  In the 
February 1998 statement of the case, however, the matter was 
addressed only on a de novo basis, as the veteran was 
informed of applicable law and regulations as well as reasons 
and bases pertaining to a de novo adjudication.  Subsequent 
supplemental statements of the case as well as an April 1999 
Board remand also address the matter on a de novo basis.  
Given the foregoing procedural development and to ensure 
consistency, the Board will solely address the veteran's 
claim on the merits.  But see, Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board's action will not violate the 
veteran's due process rights.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

In March 1998, the veteran raised claims of entitlement to a 
total rating based on unemployability and entitlement to 
service connection for a heart disability.  The matters are 
referred to the RO for development.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence verifying the 
occurrence of his claimed in-service stressors. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in, 
aggravated by, or related to active service, nor may in-
service occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this case, the duty to assist the veteran in the 
development of these claims under the VCAA has been met.  By 
virtue of information sent to the veteran, such as the Board 
remand in April 1999, the statement of the case, and the 
supplemental statements of the case, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claim.  VA has made reasonable efforts to 
obtain relevant evidence identified by the veteran, and to 
the extent possible, has obtained such evidence and 
associated it with the veteran's claims folder.  The record 
indicates that the veteran receives Social Security 
disability benefits.  If so, those reports are not of record.  
However, additional development in this regard is not 
warranted.  There is no dispute that a current diagnosis of 
PTSD is of record, and that the veteran receives treatment 
for symptoms associated with a mental disorder.  As discussed 
below, the ultimate disposition of this claim rests upon the 
absence of independent evidence verifying the occurrence of 
any of the veteran's claimed in-service stressors.  Credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  The record contains the veteran's service medical 
and administrative records, post-service VA outpatient, 
hospitalization, and examination reports.  Reports from the 
National Personnel Records Center (NPRC) and the United 
States Armed Service Center for Research of Unit Records 
(USASCRUR) are also of record.  It is noted that in December 
2000, the USASCRUR stated that the veteran's morning reports 
and clinical records could be obtained from other resources.  
However, no further action is warranted in this case.  As 
previously noted, the record contains the veteran's service 
medical and administrative reports, as well as reports from 
the NPRC and pertinent findings from USASCRUR.  All evidence 
needed to equitably dispose of this claim has been obtained 
and associated with the claims folder.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  Additionally, the veteran has been apprised of his 
right to have a hearing in association with his appeal, and 
appeared at a local hearing in April 1998.  VA has met its 
duty to assist the veteran in the development of this appeal 
and no additional development is needed.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Generally, service connection may be established for 
disability resulting from an injury or disease contracted in 
active service or for aggravation of a preexisting injury or 
disease during active service, see 38 U.S.C.A. §§ 1110, 1131; 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service, see 
38 C.F.R. § 3.303(d); and for a chronic disease, including a 
psychosis, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires (1) medical evidence of 
a current diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 3.304(f).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

The veteran seeks service connection for PTSD.  At his 
personal hearing in April 1998, the veteran testified that 
his in-service stressors include being hit in the chest by an 
AK-47.  The veteran recalled that he was in an ambush and was 
shot in the chest when the helicopter landed.  He stated that 
he was wearing a bulletproof vest and although he sustained 
no injuries, the jacket was ripped.  He also testified that 
he killed enemy soldiers at that time.  The veteran also 
stated that he was wounded in the right hand in February 
1971.  He stated that the gunshot wound went through the 
windshield and he was shot in his right hand.  He was 
evacuated to Qui Nhon at that time.  The veteran added that 
he was shot in the ankle at MI Yang pass.  He recalled that a 
Vietnamese was setting up mines for an ambush and he got out 
of a vehicle to remove one of the mines.  The Vietnamese then 
shot him on the outside of the left ankle.  The veteran added 
that in July 1971 he was captured and injected with heroine 
("truth serum").  He stated that he was asked a lot of 
questions including questions about Snoopy.  The veteran 
testified that he thought that they were talking about Snoopy 
of the comic cartoons.  While captured, he stated that he was 
beaten and sexually assaulted.  He did not recall how he 
escaped.  He just remembered awakening in a hospital bed.  
Finally, in a statement received in May 1999, the veteran 
stated that a fellow serviceman Dwayne Bailey was killed in a 
mortar attack.

In this case, a current diagnosis of PTSD has been made and 
that the veteran maintains that the diagnosis is related to 
the above-discussed in-service events.  Thus, the disposition 
of this claim rests upon whether there is competent, 
objective evidence of record verifying the occurrence of the 
claimed stressors.  Cohen v. Brown, 10 Vet. App. at 138.

When determining the sufficiency of stressors, the criteria 
are individualized.  That is, they are geared to the specific 
individual's actual experience and response.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
Therefore, the standard used to establish in-service 
stressors depends upon whether the veteran engaged in combat 
with the enemy.  If the veteran engaged in such combat, his 
lay testimony regarding stressors related to such combat will 
be accepted as conclusive evidence of the presence of in-
service stressors, unless there is clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); Fossie v. 
West, 12 Vet. App. 1 (1998), reconsideration/review denied, 
12 Vet. App. 234 (1999); 38 C.F.R. § 3.304(f).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
Fossie v. West, 12 Vet. App. at 5.

In this case the evidence does not demonstrate that the 
veteran engaged in combat with the enemy.  VAOPGCPREC 12-99 
(Requires veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality).  The service 
administrative records show that the veteran served as a cook 
and heavy vehicle driver with the 88th Transportation Company 
and the 545th Transportation Company.  The reports also show 
that the veteran served in the Republic of Vietnam from 
August 1970 to July 1971.  Nonetheless, the veteran's DD Form 
214 and service administrative and medical records do not 
indicate that he engaged in combat with the enemy or received 
any awards, medals, or citations indicative of such activity.  
In September 1983, the NPRC found that the records failed to 
show that the veteran was a prisoner of war, and in December 
2000, USASCRUR found that the veteran was not listed as being 
wounded in action or having been a prisoner of war.  

In the absence of evidence establishing that the veteran 
engaged in combat with the enemy, to substantiate his claim, 
the evidence must show that he experienced a non-combat 
stressor in service.  The veteran's contention presented on 
appeal, by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Additionally, credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Except for the veteran's statements presented on appeal, the 
record is devoid of evidence to demonstrate the occurrence of 
his claimed noncombat stressors.  The service administrative 
and medical records are negative and the post-service 
evidence either does not substantiate the veteran's 
assertions or is of little or no probative value.  

Not one of the service reports suggests that the veteran 
either sustained gunshot wounds of the chest, left ankle, and 
right hand, or was interned as a prisoner of war.  While the 
DD Form 214 shows that he received the Vietnam Service Medal 
and Vietnam Campaign Medal, these medals are insufficient to 
verify the occurrence of any alleged stressors. 

The service medical records associated with the veteran's 
first period of service show that in November 1968 he 
received treatment for a bad ankle, but x-ray findings at 
that time do not show that he incurred any wounds of the 
ankle.  

The service medical records associated with the veteran's 
second period of service show treatment of the right hand and 
chest.  However, they do not show that any of the disorders 
occurred as a result of gunshot wounds.  The reports, 
particularly the veteran's discharge examination report dated 
in February 1979, show that he sustained a fracture right 
hand in February 1977 secondary to hitting someone and that 
no complications, sequela were detected.  The reports show 
that the veteran's chest disorder occurred in 1976 as 
secondary to pneumothorax.  The veteran was treated with a 
lobectomy in January 1977, and hospitalized for one week 
after a second pneumothorax.  He had a full recovery without 
complications or sequela.  The veteran also complained of 
pain and pressure of the chest associated with pneumothorax.  
A status post thoracotomy right chest was noted.  No 
reference to the veteran sustaining a gunshot wound of the 
chest was made.  The veteran also denied a history of 
psychosis.  

The post-service administrative reports also do not 
substantiate the veteran's claim.  A roster of servicemen of 
the 88th Transportation Company dated from 1970 to May 1971 
does not show that the veteran was assigned to that unit 
during the time of his alleged in-service events.  In 
December 2000, the USASCRUR submitted extracts of a 1970 unit 
history submitted by the 545th Transportation Company, and it 
was reported that available U.S. Army casualty files do not 
list a "Dwayne Bailey" as being killed or wounded during 
the veteran's Vietnam tour.  The files also did not list the 
veteran as being wounded in action or having been a prisoner 
of war.

Finally, the post-service medical evidence fails to verify 
the occurrence of any of the veteran's alleged in-service 
stressors.  Rather, the reports show that the veteran has a 
history of grandiose ideation when referring to in-service 
events.  While the veteran's December 1981 VA examination 
report reflects complaints of chest pain due to unrelated 
problems, there is no evidence of disease or disability due 
to gunshot wounds.  X-ray reports were negative.  VA 
outpatient treatment reports dated in 1981 to 1983 generally 
show treatment for mental problems, but diagnoses made 
include questionable major affective disorder with psychotic 
features and reports of memory loss after fever and exposure 
to Agent Orange.  

The veteran was hospitalized at a VA facility from January 
1982 to January 1983.  At that time, he was admitted for 
irritability, violent ideas, and grandiosity, which the 
veteran related to prisoner of war experiences occurring in 
Vietnam.  The diagnoses were bipolar affective disorder with 
mood congruent psychosis features versus psycho-thymic 
disorder; antisocial personality traits; status post right 
upper lobe lobectomy; and status post Agent Orange exposure 
by history.  

A VA field investigation report conducted in September 1983 
shows that the veteran reported having flashbacks of Vietnam 
service.  He also reported how others had conspired to cause 
him harm, how he was a Central Intelligence Agency agent 
previously, and how he had been shot several times during and 
subsequent to service.  The veteran also stated that he was 
an accomplished author who had written many books, for which 
the sales resulted in earnings exceeding $100,000.  A bank, 
however, stole his monies.  He also reported that he was 
"hooked" into CBS and that they stole a part of his life 
story and put it in a "MASH" television episode.  The 
veteran also recalled killing others in Vietnam.  However, no 
independent evidence to substantiate any of the veteran's 
allegations was submitted with this report.

VA outpatient and hospitalization reports in March 1985 show 
that the veteran complained of increased PTSD symptoms, 
including nightmares, increased agitation and threats, and 
erratic sleeping behaviors.  The veteran recalled having 
nightmares of mortars exploding and awakening in a cold 
sweat.  He stated he was a prisoner of war for 7 to 10 days 
wherein he incurred beatings and homosexual abuse.  It was 
reported that the veteran relayed an elaborate story of 
escape with the killing of several Viet Congs and an 
American.  The veteran also reported grandiose ideation, such 
as being a pilot in the Army and a jet pilot in the Air 
Force.  He also wrote television movies for Michael London 
and Alan Alda.  In the past medical history section, the 
veteran related sustaining multiple gunshot wounds in 
Vietnam.  Diagnoses recorded included paranoid schizophrenia.  
Again, the record is devoid of corroborating independent 
evidence verifying the happening of any of the aforementioned 
events.

VA medical reports dated from 1985 to 1996 include a May 1991 
x-ray report of the hands showing that the veteran gave a 
history of sustaining multiple gunshot wounds in 1971, but 
clinical findings were negative.  The reports also consist of 
a clinical record noting that the veteran's total picture was 
complicated by a mixture of psychosis and PTSD and VA 
hospital reports dated in May 1992 noting a history of PTSD 
and a history paranoid schizophrenia.  The reports do not 
relate the veteran's diagnoses to service or any events of 
service.

A private medical statement dated in April 1996 reflects that 
the physician interviewed the veteran and recorded his 
historical account.  Assessments made included paranoia 
schizophrenia, alcoholism, multiple gunshot wounds, and 
bilateral thoracotomies secondary to gunshot wounds and 
spontaneous pneumothoraces.  Except for heavy reliance on the 
veteran's historical account, there is no objective evidence 
indicating that the veteran incurred gunshot wounds during 
service.

A VA examination report dated in January 1997 records 
impressions which include post-traumatic stress disorder, 
schizoaffective disorder, rule out chronic paranoid 
schizophrenia.  The report also shows that after examining 
the veteran and reviewing the claims file, the examiner 
stated that the veteran appeared to have a significant past 
history of PTSD, but his disorder appeared to a 
schizoaffective disorder.  Service or any event of service 
was not referenced. 

VA outpatient treatment reports dated from March 1996 to 
December 1997 essentially show continued treatment and record 
diagnoses of schizophrenia, paranoia; schizophrenia; bipolar 
affective disorder; and impulse control disorder with 
exacerbation.

As previously noted, while the above-noted medical reports 
note PTSD or a history of PTSD, they are insufficient to 
establish service connection.  Credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. at 396.  There is no independent 
corroborating evidence of record to prove that any of the 
veteran's claimed in-service stressors actually occurred.  
Id.; Dizoglio v. Brown, 9 Vet. App. at 166.  The service 
medical and administrative records, as well as records from 
the USASCRUR do not reference the veteran's claimed 
stressors.  

The veteran's testimony presented in April 1998 is 
acknowledged.  It is also acknowledged that he has submitted 
an excerpt showing that the 88th Supply & Service Battalion 
(Direct Support) had the mission of commanding and 
controlling direct support and service companies.  The report 
also reflects that the battalion was stationed at Pleiku 
under the U.S. Army Support Command, Qui Nhon and that it 
later served under the 45th General Support Group, went to 
Tuy Hoa in early 1970 and was posted to Qui Nhon in 1971.  
However, this evidence is of no probative value.  The 
veteran's testimony alone, without supporting independent 
evidence, is insufficient to establish service connection, 
and the excerpt submitted does not establish the occurrence 
of any of his alleged stressors.  

In this case, the post-service evidence fails to verify the 
actual occurrence of any of the veteran's alleged in-service 
stressors.  The reports merely document the veteran's 
recitation of experiencing traumatic events during active 
service and record diagnoses of PTSD and/or a history of 
PTSD.  This is insufficient to establish service connection.  
As such, the preponderance of the evidence weighs against the 
veteran's claim.  The appeal is denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.



ORDER

Service connection for PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

